Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 1 of 25




                EXHIBIT A
   TO THE DECLARATION OF
   BENJAMIN J. ALBRITTON
         Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 2 of 25



                                             VITA

                  BENJAMIN J. ALBRITTON, PSY.D., ABPP
                  CLINICAL & FORENSIC PSYCHOLOGY
                    Board Certified in Forensic Psychology
                                8117 Preston Road, Suite 682
                                   Dallas, Texas 75225
                                   Phone: 214/265-1400
                                   Fax: 214/265-1425
                                      ben@swcf.net
                                 Licensure and Certification

Licensed to practice Psychology in Texas - #2-3300 (1986)

Diplomate in Forensic Psychology,
American Board of Professional Psychology (2010)

Licensed to practice Psychology in Virginia - #0810004386 (2011 only)

National Registry Health Service Providers (inactive)


                                          Education

Psy.D.        Biola University, May 10, 1986
              A.P.A. approved program in Clinical Psychology
              Dissertation: Bion’s Theory of Thinking:
                     Implications for Pathology and Maturity

M.A.          Clinical Psychology, Biola University, May 15, 1984

Th.M.         Dallas Theological Seminary, 1980

B.A.          University of Texas, Austin, 1977
              University Wide Committees
              Fraternity President




January 15, 2019                                                        Page 1
        Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 3 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                            Vita


                                        Present Employment

2010 to present          Southwest Clinical and Forensics, President

1985 to present          Private Practice -Adult, Adolescent and Child: Individual and Group
                         Psychotherapy, Psychological and Forensic Assessment

2002-2016                Adjunct Faculty, Dallas Theological Seminary

2001 -2002               Faculty, Covenant High School, Dallas, Texas

2013-Present             Faculty, National Family Law Trial Institute

                                      Professional Membership

American Psychological Association

Division 41 – Psychology and the Law

Texas Psychological Association (Century Club)

Association of Family Conciliatory Courts

Dallas Psychological Association, past member

Dallas Society for Psychoanalytic Studies, past member

Texas Psychological Association

National Family Law Trial Institute, faculty

                                       Hospital Staff Privileges

Columbia Green Oaks Hospital at Medical City, Dallas, Texas (inactive)

Seay Center at Presbyterian Hospital, Plano, Texas (inactive)

                                      Previous Work Experience

Southwestern Child & Family             Owner/Secretary-Treasurer
Associates: 8-89 to 10-97               Group practice with 8 psychiatrists and mental health
                                        professionals. Individual and group psychotherapy and
                                        psychological assessment, adults, adolescents and children




January 15, 2019                                                                           Page 2
        Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 4 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                                Vita


Highland Park Family Life                  Supervision
Center: 1988-91                            Adult, adolescent and child psychotherapy
Swiss Avenue Counseling                    Supervision
Center: 1987-90                            Adult, adolescent and child psychotherapy

Incest Recovery Association                Group Therapy, adults
5-86 to 3-88

Garland Hospital Adolescent                Group Therapy
Unit: 6-86 to 3-87

Minirth-Meier Clinic                       Adolescent Group Therapist
1-86 to 12-87                              Assessment and Outpatient Treatment

Doug Cosby Youth & Family                  Executive Director
Growth Center:                             Adult, adolescent and child psychotherapy
1986-89                                    Developed residential treatment facility

                                          Supervised Experience

 Organization                         Experience                           Hours       Dates

 Maxwell Soll, M.D.                   Psychoanalytic Psychotherapy         1/week      8/88-present

 Jerry M. Lewis, III, M.D             Psychotherapy                        1/week      9/87-8/88

 Minirth-Meier Clinic                 Adult inpatient therapy and          35/week     7/15/86 -
 Wysong Hospital                      assessment                                       6/30/87
 Supervisor:
 Robert Hemflet, Ed.D.

 Patricia J. Dahm, Ph.D.              Individual adult and adolescent      8/week      7/15/86 -
 Private Practice                     psychotherapy, psychological testing             6/30/87


 Dallas Child Guidance                Conducted more than 30 complete      1900        9/85-8/86
 A.P.A. Approved Internship           psychological evaluations on
 Supervisor:                          children, adolescents and adults
 Karl Neuman, Ph.D.                   including projective and Objective
                                      measures; Individual and group
                                      psychotherapy with children,
                                      adolescents and adults; family
                                      therapy supervision




January 15, 2019                                                                            Page 3
        Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 5 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                              Vita



 Organization                         Experience                             Hours   Dates

 MacLaren Hall                        Prepared court and Social Services     850     7/84-6/85
 County of Los Angeles                ordered psychological evaluations
 El Monte, California                 conducted individual and group
 Supervisor:                          psychotherapy in youth inpatient
 Brad Manning, Ph.D.                  residential facility, observation of
                                      psychiatric treatment
                                      Conducted individual adult
 Biola University                                                            450     9/83-6/84
                                      outpatient therapy, administered and
 Counseling Services
                                      evaluated diagnostic testing
 La Mirada, California
 Supervisor:
 James Guy, Ph.D.

 San Bernardino                       Conducted individual play therapy,     150     6/83-8/83
 School System,                       participated in program of behavior
 Severely Emotionally                 modification
 Disturbed Program,
 San Bernardino, California
 Supervisor:
 David Brown, M.A
                                                                             20      1/83-6/83
 Biola University                     Conducted individual hypnotherapy
 La Mirada, California
 Supervision in Hypnosis
 Supervisor: Vance
 Shepperson, Ph.D. ABPP


                                             Work Experience

Director of Development, International School of Theology, San Bernardino, California,
       1980 - 1981. Directed the department in student recruitment, fundraising, and public
       relations.

Instructor, International School of Theology, San Bernardino, California, 1980 - 1982. Theology
        and Biblical Studies.




January 15, 2019                                                                         Page 4
        Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 6 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                            Vita


                                        Addition to Vita

Benjamin J. Albritton, Psy.D. is a native of Dallas and graduated from the University of Texas. He
later received a four-year Master of Theology degree from Dallas Theological Seminary. During
that time, he worked with youth in several church organizations, including Young Life. Following
his work at DTS he taught theology for two years with The International School of Theology. At
that point he re-entered graduate school, received a master’s and doctoral degree in Clinical
Psychology from Biola University in California. For part of his practical work, which began in
1983, he worked for the County of Los Angeles conducting evaluations for abused and neglected
children. He returned to Dallas to complete his internship at Dallas Child Guidance Clinic,
continuing evaluation and treatment of children. His postdoctoral year was done at the Minirth-
Meier clinic working in the areas of inpatient and outpatient psychotherapy, which included adult
and adolescent treatment and evaluation.

Dr. Albritton entered private practice in 1985 in offices located near Presbyterian Hospital in
Dallas. He continues private practice in North Dallas. He has acted as a Clinical Consultant for
Doug Cosbie Youth and Family Growth Center, Swiss Avenue Counseling Center, and Highland
Park Presbyterian Family Life Center. He has been on the governing boards of My Guardian Angel
and Girl’s Adventure Trail and the Highland Park Presbyterian Mediative School. He was a
therapist for Incest Recovery Center for two years. He was a co-founder of Southwestern Child &
Family Associates, Inc., a multi-disciplinary group made up of psychiatrists, psychologists, social
workers and counselors.

Dr. Albritton is a founder and president of Southwest Clinical and Forensics. He is an adjunct
professor at Dallas Theological Seminary and was on the faculty at Covenant High School. He is
a member in good standing of Texas Psychological Association, American Psychological
Association (including Division 41 for Psychology and the Law). He was listed in the National
Registry of Health Service Providers. He was on allied staff at Columbia Green Oaks Hospital at
Medical City Dallas, Timberlawn Hospital and Presbyterian Hospital of Plano. His primary areas
of expertise included evaluation and treatment of children and adolescents, in addition to his
continued work with adults.

In 1991, Dr. Albritton began actively testifying in court related matters, particularly matters
involving custody of young children. Since that time, he has pursued supervision as well as
additional continuing education within the field of forensic psychology. He has received numerous
appointments from the court as well as provided expert testimony in criminal, civil and custody
matters. He is board certified in Forensic Psychology by the American Board of Professional
Psychology.




January 15, 2019                                                                          Page 5
          Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 7 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                           Vita


                                           Presentations

Presented seminar on Adolescence and Counseling, Green Oaks Psychiatric Hospital, June 1,
1992.

Co-Presented seminar at the Texas Psychological Association
Domestic Violence and Judeo-Christian Religious Beliefs and Behaviors, October 2001

Presented seminars on Representing Clients with Mental Health Issues
How to effectively communicate with, and communicate to the Court about, a client with diagnosed
mental health issues; How to maximize parental involvement without endangering the child when
a parent has mental health issues and How to help your client move from victim to co-parent, April
29, 2011.

Presenter in Panel Discussion on Innovations – Breaking Boundaries in Custody Litigation
The University of Texas School of Law, January 24-25, 2013

Instructor for the Houston Family Law Trial Institute, 2012, 2013 and 2014.

Co-Presenter at Texas Bar seminar, Sex, Drugs & Surveillance 2014
Use of Psychological Evaluations and Testing – Family Law Perspective, January 9-10, 2014

Innovations-Breaking Boundaries in Custody Litigation, The University of Texas School of Law,
June 2014

Presented Excluding Expert Witness Testimony in Texas Child Custody Litigation, Innovations-
Breaking Boundaries in Custody Litigation, Fort Worth, Texas, June 5, 2015

Presented New Law, New Regs-The Nuts and Bolts of Custody and Adoption Evaluations, Dallas,
Texas, September 18, 2015

Presented Refining Custody and Access Recommendations with Research, Texas Psychological
Association 2015 Annual Convention, San Antonio, Texas, November 12, 2015

Presented Child Custody Evaluation Bill – Drafting of the Orders, Texas Bar Advanced Family
Law Drafting, Dallas, Texas, December 10, 2015

Instructor, National Family Law Trial Institute, Houston, Texas, May 20-27, 2017

                                      Continuing Education
                                           1992 –2012

3 hours                  Columbia Green Oaks
                         University of Texas-Southwestern Medical Center, Dallas
                         January, 1997–December, 1997



January 15, 2019                                                                         Page 6
          Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 8 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                            Vita




5 hours                  Dallas Psychoanalytical Society
                         Psychoanalytic Perspectives on Dissociative Identity Disorder University
                         of Texas-Southwestern Medical Center, Dallas
                         March 8, 1997

6 hours                  Dallas Psychological Association
                         Expert Witness Testimony: Impact of Daubert
                         November 5, 1999
2 hours                  Texas Psychological Association
                         Assessment and Treatment of Anger and Violence in Psychotherapy
                         November 11, 1999

4 hours                  Texas Psychological Association
                         Introduction to Forensic Psychology
                         November 11, 1999

2 hours                  Texas Psychological Association
                         Dissociative Identity Disorder
                         November 11, 1999

2 hours                  Texas Psychological Association
                         May It Please the Court: Psychologists as Expert Witnesses
                         November 12, 1999

4 hours                  Texas Psychological Association
                         Forensics: Adapting to Changes in the Law
                         November 12, 1999

1 hour                   Texas Psychological Association
                         General Session: Psychosynergy
                         November 12, 1999

7 hours                  American Academy of Forensic Psychology
                         An Introduction to Forensic Psychology Practice
                         June 8, 2000

7 hours                  American Academy of Forensic Psychology
                         Comprehensive Child Custody Evaluations
                         June 10, 2000

7 hours                  American Academy of Forensic Psychology
                         Civil Forensic Applications of the MMPI-2
                         June 11, 2000




January 15, 2019                                                                          Page 7
          Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 9 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                          Vita




4 hours                  Texas Psychol7ogical Association
                         Minefields for Psychologists: A Risk Management
                         Workshop
                         September 7, 2000

3 hours                  Texas Psychological Association
                         Avoiding Liability in Child Custody Practice
                         September 9, 2000

3 hours                  Texas Psychological Association
                         Avoiding Liability in Psychology Practice
                         September 9, 2000

7 hours                  American Academy of Forensic Psychology
                         Evaluating Childhood Trauma
                         February 21, 2001

7 hours                  American Academy of Forensic Psychology
                         A Conciliation/Evaluation Model for Child Custody Determination
                         February 22, 2001

7 hours                  American Academy of Forensic Psychology
                         The Use of the Rorschach in Personal Injury Evaluations
                         February 23, 2001

7 hours                  American Academy of Forensic Psychology
                         Effective Expert Testimony: Law & Practice
                         February 24, 2001

3 hours                  The University of Texas Southwestern Medical Center at Dallas
                         Green Oaks Behavioral Healthcare Services – 2001 Annual Patients’
                         Rights Conference
                         July 27, 2001

1.25hours                Forensic Group, Dallas, Texas
                         Decision Making Theory and Forensic/Clinical Applications
                         September 12, 2001

1.25 hours               Forensic Group, Dallas, Texas
                         Personal Injury Evaluation – The Psychologists’ View
                         November 14, 2001

1.25 hours               Forensic Group, Dallas, Texas
                         Personal Injury Evaluation and Daubert – The Lawyer’s View
                         January 9, 2002

January 15, 2019                                                                       Page 8
       Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 10 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                           Vita




7 hours                  American Academy of Forensic Psychology
                         Personal Injury Evaluations: Ethics, Case Law & Practice
                         January 11, 2002


7 hours                  American Academy of Forensic Psychology
                         Forensic Case Analysis Using the MMPI-2 & Rorschach
                         January 13, 2002

7 hours                  American Academy of Forensic Psychology
                         Assessment of Violent Juvenile Offenders
                         January 14, 2002

1.25 hours               Forensic Group, Dallas, Texas
                         Child Custody Evaluation Tools – The Psychologist’s View
                         February 13, 2002

7 hours                  American Academy of Forensic Psychology
                         Critical Issues in Child Sexual Abuse Evaluations
                         March 7, 2002

7 hours                  American Academy of Forensic Psychology
                         Expert Witness Liability, Immunity & Ethics
                         March 8, 2002

7 hours                  American Academy of Forensic Psychology
                         Recent Developments in the Admissibility of Psychological Evidence
                         March 9, 2002

7 hours                  American Academy of Forensic Psychology
                         Preparing for the Diplomat Exam in Forensic Psychology – ABPP
                         March 10, 2002

1.25 hours               Forensic Group, Dallas, Texas
                         Family Law and the Daubert Challenge – The Lawyer’s View
                         March 13, 2002

1.25 hours               Forensic Group Meeting, Dallas, Texas
                         Risk Assessment, SVP Commitment, & Daubert
                         May 8, 2002

1.25 hours               Forensic Group Meeting, Dallas, Texas
                         Daubert in Practice – How is it Used?
                         June 12, 2002



January 15, 2019                                                                         Page 9
       Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 11 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                           Vita




1.25 hours               Forensic Group Meeting, Dallas, Texas
                         The Trial Process – An Overview
                         September 11, 2002

1.25 hours               Forensic Group Meeting, Dallas, Texas
                         The Trial Process – Jury Selection
                         October 9, 2002

7 hours                  Dallas Society for Psychoanalytic Psychology
                         Reflective Space
                         October 12, 2002

1 .25 hours              Forensic Group Meeting, Dallas, Texas
                         The Trial Process – Jury Decision Making
                         February 12, 2003

1.25 hours               Forensic Group Meeting, Dallas, Texas
                         The Trial Process – Bench vs. Jury Trials
                         March 12, 2003

24 hours                 American Academy of Forensic Psychology
                         Advanced Forensic Psychology Practice: Issues and Applications
                         March 20-22, 2003

1.25 hours               Forensic Group Meeting, Dallas, Texas
                         The Trial Process – Dealing with Mental Disabilities
                         April 9, 2003

1.25 hours               Forensic Group Meeting, Dallas, Texas
                         The Trial Process – Victim Impact Statements
                         May 14, 2003

1.25 hours               Forensic Group Meeting, Dallas, Texas
                         HIPAA-Overview and Forensic Psychology Applications
                         June 11, 2003

1.25 hours               Forensic Group Meeting, Dallas, Texas
                         The Role of Apology in the Law
                         October 8, 2003

1.25 hours               Forensic Group Meeting, Dallas, Texas
                         Trial Competency Exams and the new Texas Statutes
                         January 14, 2004




January 15, 2019                                                                          Page 10
       Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 12 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                           Vita




6 hours                  New England Educational Institute
                         Asperger Syndrome: Clinical Features, Assessment, and Intervention
                         Guidelines
                         January 30, 2004

1.25 hours               Forensic Group Meeting, Dallas, Texas
                         The Expert Witness: Reconciling Impartiality and Advocacy
                         March 10, 2004

1.25 hours               Forensic Group Meeting, Dallas, Texas
                         Child Custody Decision-Making: Best Interest Standard vs.
                         Approximation Rule
                         April 14, 2004

24 hours                 American Academy of Forensic Psychology
                         Advanced Forensic Psychology Practice: Issues and Applications
                         April 22-24, 2004

6 hours                  American Academy of Forensic Psychology
                         Diplomate Preparation Workshop
                         April 25, 2004

1.5 hours                Forensic Group Meeting
                         Professional Ethics and Family Law: Lawyers and Mental Health
                         Professionals
                         October 13, 2004

6 hours                  Health Education Network, LLC
                         Asperger’s Syndrome & Autism Spectrum Disorders in Children &
                         Adolescents
                         October 21, 2004

1.50 hours               Forensic Group Meeting, Dallas, Texas
                         The Expert Witness: Impartiality and Advocacy in Mental Health
                         Testimony
                         November 10, 2004

1.50 hours               Forensic Group Meeting, Dallas, Texas
                         The Insanity Defense in Texas: Time for Reform?
                         January 12, 2005

7 hours                  American Academy of Forensic Psychology
                         Forensic Applications of the MM PI-2
                         February 10, 2005



January 15, 2019                                                                          Page 11
       Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 13 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                             Vita




7 hours                  American Academy of Forensic Psychology
                         Personal Injury Examinations: Ethics, Case Law & Practice
                         February 12, 2005

7 hours                  American Academy of Forensic Psychology
                         Competency to Proceed & Not Guilty by Reason of Insanity: Beyond the
                         Basics
                         February 13, 2005

7 hours                  Collaborative Law Spring Retreat
                         Collaborative Law Institute of Texas
                         March 3-5, 2005

1.5 hours                Forensic Group Meeting, Dallas, Texas
                         Informed Consent and roles in Forensic Evaluations
                         March 9, 2005

1.5 hours                Forensic Group Meeting, Dallas, Texas
                         Relocation in Family Law – Legal & Mental Health Perspectives
                         April 13, 2005

1.5 hours                Forensic Group Meeting, Dallas, Texas
                         Negotiation Skills for Lawyers & Mental Health Professionals: Theory
                         and Practice
                         May 11, 2005

15 hours                 Association of Family and Conciliation Courts
                         Solving the Family Court Puzzle: Integrating Research, Policy and
                         Practice
                         May 18-21, 2005

11.75 hours              International Academy of Collaborative Professionals
                         Collaborative Law Conference
                         MCLE hours 10.75
                         Ethics 1.00
                         June 3-4, 2005

7 hours                  American Academy of Forensic Psychology
                         Recent Developments in MMPI-II Interpretation: Implications for
                         Forensic Assessment
                         September 22, 2005

7 hours                  American Academy of Forensic Psychology
                         Advanced Topics in Expert Testimony: The Evidence
                         September 23, 2005

January 15, 2019                                                                           Page 12
       Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 14 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                           Vita




7 hours                  American Academy of Forensic Psychology
                         Advance Topics in Expert Testimony: The Presentation
                         September 24, 2005

7 hours                  American Academy of Forensic Psychology
                         Preparing for the Board Certification Examination in Forensic Psychology
                         – ABPP
                         September 25, 2005

1.5 hours                Forensic Group Meeting
                         The Child and Criminal Issues – Views from Law and Psychology
                         November 9, 2005

11.5 hours               Collaborative Law Spring Retreat
                         February 24–25, 2006

1.5 hours                Forensic Group Meeting
                         Psycholegal Issues with the Elderly: The Legal View
                         April 12, 2006

1.5 hours                Forensic Group Meeting
                         Psycholegal Issues with the Elderly
                         March 8, 2006

6 hours                  New England Educational Institute
                         Asperger’s Disorder & Autism: An Update on Understanding and
                         Interventions with Fred Volkmar, M. D.
                         May 5, 2006

20 hours                 Association of Family and Conciliation Courts
                         43rd Annual Conference
                         Juggling Conflicts, Crises and Clients in Family Court
                         May 31-June 3, 2006

20 hours                 Seventh International Symposium on Child Custody Evaluations
                         Great Debates in Child Custody Evaluation
                         October 19-21, 2006

8 hours                  Forensic Assessment of Tort Liability and Damages
                         American Academy of Forensic Psychology
                         February 25, 2007

6 hours                  Ethics, Organizational Trauma, & Hope
                         Ethics Workshop
                         March 3, 2007

January 15, 2019                                                                         Page 13
       Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 15 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                              Vita




3 hours                  Psychopathy Issues in Court: Legal and Ethical Implications
                         SMU Department of Psychology. Dallas, Texas
                         April 11, 2007

3 hours                  Sampson’s & Tindall’s 9th Biennial
                         Family Law Legislative Update
                         Dallas, Texas
                         July 12, 2007

1.5 hours                Parent Coordination-Legal Developments and Practical Issues Forensic
                         Group -SMU
                         September 12, 2007

10 hours                 Association of Family and Conciliation Courts (Texas Chapter)
                         Texas AFCC 2007 Annual State Conference
                         Child Custody and Mental Health Professionals: Social Sciences on the
                         Witness Stand
                         Austin, Texas
                         October 5-6, 2007

7 hours                  American Academy of Forensic Psychology
                         Contemporary Issues in Forensic Psychology
                         Parenting Coordination: Working with High Conflict Families
                         New Orleans, Louisiana
                         February 8, 2008

7 hours                  American Academy of Forensic Psychology
                         Contemporary Issues in Forensic Psychology Civil Forensic Practice:
                         Developing Legal Issues
                         New Orleans, Louisiana
                         February 8, 2008

7 hours                  American Academy of Forensic Psychology
                         Contemporary Issues in Forensic Psychology Assessment of
                         Psychological Damages in Civil Litigation
                         New Orleans, Louisiana
                         February 8, 2008

12 hours                 Association of Family and Conciliation Courts
                         Advanced Issues in Parenting Coordination: Functional Co- Parenting for
                         High Conflict Families
                         Dallas, Texas
                         February 18, 2008




January 15, 2019                                                                         Page 14
       Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 16 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                               Vita




1.5 hours                Forensic Group Meeting
                         Lawyers, Their Experts, and Bias: Research and Ethics
                         Marc Boccaccini, Ph.D.
                         Dallas, Texas
                         April 9, 2008

15 hours                 Association of Family and Conciliation Courts Fitting the Forum to the
                         Family: Emerging Challenges Vancouver, British Colombia
                         May 28-31, 2008

3 hours                  Forensic Group Meeting
                         Diversion Courts: Innovations in Mental Health and the Law Honorable
                         Susan Hawk, Presenter
                         Dallas, Texas
                         September 10, 2008

5 hours                  Association of Family and Conciliation Courts
                         Eighth International Symposium on Child Custody Evaluations
                         Albuquerque, New Mexico
                         September 25, 2008

3 hours                  Forensic Group Meeting
                         Clashes at the Intersection of the Law and Mental Health John A.
                         Zervopoulos, Ph.D., Presenter
                         Dallas, Texas
                         December 3, 2008

3 hours                  Forensic Group Meeting
                         Innovations in Mental Healthy and the Law
                         John A. Zervopoulos, Ph.D.
                         Dallas, Texas
                         March 11, 2009

16 hours                 Collaborative Law
                         Basic Training
                         Janet P. Brumley, P.C., Presenter
                         Dallas, Texas
                         March 19 - 20, 2009

40 hours                 Dispute Mediation Service
                         Basic Mediation Training Jennifer Calhoun
                         Dallas, Texas
                         April 24 – 25, 2009




January 15, 2019                                                                            Page 15
       Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 17 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                          Vita




6 hours                  Treating Compulsive Sexual Behaviors
                         Basic Training
                         Greg D. Green, Presenter
                         Dallas, Texas
                         April 30, 2009

3 hours                  Forensic Group Meeting
                         Innovations in Mental Health and the Law
                         John A. Zervopoulos, Ph.D., Presenter
                         Dallas, Texas
                         May 13, 2009

7 hours                  American Academy of Forensic Psychology
                         Forensic Report Writing
                         Thomas Grisso, Ph.D.
                         Hartsdale, New York
                         May 22, 2009

12 hours                 MMPI-2/MMPI-A Workshops and Symposia
                         MMPI-2/MMPI-A Training
                         Yossef S. Ben-Porath
                         Grapevine, Texas
                         October 15, 2009

3 hours                  Forensic Group meeting
                         Forensic MH Reports
                         John A. Zervopoulos, Ph.D.
                         February 10, 2010

3 hours                  Forensic Group Meeting
                         Diagnoses and Expert Testimony
                         John A. Zervopoulos, Ph.D.
                         January 12, 2011

3 hours                  Forensic Group Meeting
                         Child Protection Matters
                         John A. Zervopoulos, Ph.D.
                         March 9, 2011

18 hours                 Research, Policy and Practice in Family Courts: What’s Gender Got to Do
                         With It?
                         Association of Family and Conciliation Courts (AFCC)
                         June 2011




January 15, 2019                                                                        Page 16
       Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 18 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                          Vita




4 hours                  A Comprehensive Look at Addiction Treatment
                         Texas Health Research & Education Institute
                         Presbyterian Hospital, Dallas, TX
                         September 30, 2011

7 hours                  American Academy of Forensic Psychology
                         Psychopathology and Diagnostic Clarity
                         Lois Condie, Ph.D.
                         November 2, 2011

6 hours                  American Academy of Forensic Psychology
                         Violence Risk Assessment
                         Daniel J. Neller, Psy.D.
                         November 3, 2011

3 hours                  Forensic Group Meeting
                         Wrongful Convictions: Problems, Remedies,
                         and the Innocence Project of Texas
                         John A. Zervopoulos, Ph.D.
                         November 9, 2011

6 hours                  Current Ethical Conflicts in Psychology
                         Donald N. Bersoff, Ph.D., ABPP
                         July 11, 2012

6 hours                  Behavior Therapy for Adolescents & Young Adults Diagnosed
                         with Autistic Spectrum Disorders
                         Daniel C. Marston, Ph.D., ABPP
                         July 12, 2012

6 hours                  Forensic Mental Health Assessment: A Principles-Based Model
                         Kirk Heilbrun, Ph.D., ABPP
                         July 13, 2012

3 hours                  Forensic Group Meeting
                         Mitigation Law, Practice and Ethics
                         John A. Zervopoulos, Ph.D.
                         September 12, 2012

1.5 hours                Forensic Group Meeting
                         Managing Severe Disruptions in Parent-Child Relationships: Professional
                         and Ethical Issues
                         John A. Zervopoulos, Ph.D.
                         September 14, 2012



January 15, 2019                                                                         Page 17
       Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 19 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                         Vita




1.5 hours                Forensic Group Meeting
                         The Psychology of a Verdict and Its Impact on Trial Strategy
                         John A. Zervopoulos, Ph.D.
                         January 9, 2013

11.5 hours               The University of Texas School of Law
                         Innovations – Breaking Boundaries in Custody Litigation
                         Alison Driscoll Chang
                         Austin, Texas
                         January 24-25, 2013

7 hours                  American Academy of Forensic Psychology
                         Advanced Issues in Child Custody and Parenting Evaluations
                         Philip Stahl, Ph.D., ABPP
                         New Orleans, LA
                         February 23, 2013

1.5 hours                Forensic Group Meeting
                         Miranda: Conceptual Framework and Professional Practice
                         Richard Rogers, Ph.D., ABPP
                         Regents Professor of Psychology
                         University of North Texas, Denton, TX
                         March 20, 2013

16.5 hours               Association of Family and Conciliation Courts
                         AFCC 50th Anniversary Conference
                         Children Resisting Contact with a Parent Post Separation
                         Risk Assessment for Family court
                         Sexual Abuse allegations in Child Custody Evaluations
                         The Family court of the Future
                         Shared Parenting: The Next 50 years
                         Fifty Years of Cognitive Science
                         The Nexus of Psychological Testing and Parenting
                         Los Angeles, CA
                         May 29 - June 1, 2013

 3 hours                 Texas Psychological Association
                         Board Complaints – A view from the Board and the Bar
                         Cedar Park, TX
                         September 13, 2013

 1.5 hours               Forensic Group Meeting
                         Are Retained Experts Biased?
                         Marcus Boccaccini, Ph.D.
                         Sam Houston State University Clinical Psychology Program

January 15, 2019                                                                        Page 18
       Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 20 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                            Vita


                         Prof. Frederick C. Moss
                         Professor of Law (Emeritus)
                         Antoinette R. McGarrahan, Ph. D.
                         Forensic Psychology; Neuropsychology
                         Dallas, TX
                         January 8, 2014

.75 hour                 State Bar of Texas
                         Sex, Drugs & Surveillance 2014
                         Susan A. Rankin
                         Houston, TX
                         January 10, 2014

14.5 hours               Innovations-Breaking Boundaries in Custody Litigation
                         University of Texas School of Law
                         June 2014

20.75 hours              Navigating the Waters on Shared Parenting
                         AFCC, 51st Annual Conference, Including sessions on Alcohol
                         Monitoring, Sharing Parenting, Parenting Arrangements in DV Related
                         Child Custody Cases, Overnights and Young Children, Overnights and
                         Relocation, and Attachment and the Science of Neurodevelopment
                         Toronto, Canada
                         May 28-31, 2014

3 hours                  Immigration-Mental Health Issues: Legal Challenges
                         Forensic Group in Dallas Texas
                         Dallas, Texas
                         September 2014

17 hours                 Child Custody Evaluations, Examining Unintended Consequences
                         AFCC, 11th Symposium on Child Custody Evaluations
                         San Antonio, Texas
                         November 6-8, 2014

3 hours                  Should Lawyers Talk with Testifying Experts? Ethics Concerns;
                         Practice Tips
                         Forensic Group Meeting
                         Dallas, Texas
                         November 12, 2014

5 hours                  Bridging the Gap Between Psychology and Law; Ethical, Procedural
                         And Diversity Challenges in Civil Litigation (Ethics)
                         I Know You Can Help; You’re Just Like Me (Cultural Diversity)
                         Texas Psychological Association
                         Dallas, Texas

January 15, 2019                                                                         Page 19
       Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 21 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                            Vita


                         November 14, 2014

11 hours                 Innovations: Breaking Boundaries in Custody Litigation
                         Texas Bar
                         Fort Worth, Texas
                         June 4-5, 2015


1.5 hours                Competency to Stand Trial – Legal Issues and Assessment Challenges
                         Forensic Group Meeting
                         Dallas, Texas
                         September 9, 2015

15.50 hours              Advanced Issues in Child Custody: Evaluation, Litigation and Settlement
                         Including Ethical and Tactical Considerations in Pre-Custody Evaluation,
                         Shared Parenting: Legal Changes and New Research Findings, Same-Sex
                         Marriage and Parenting, Evaluations with Allegations of Intimate Partner
                         Violence, Advanced Issues in Psychological Testing, Cross-Examining the
                         Mental Health Professional
                         Association of Family and Conciliation Courts
                         Washington, DC
                         October 1-3, 2015

12.5 hours               Equine Assisted Therapy, Evaluation and Treatment Issues for
                         Persons Found Incompetent to Stand Trial, Post-Colonial Psychology:
                         Towards Social Justice and a New View of Cultural Competence,
                         Psychotherapy Relationships and Treatment Adaptations that Work:
                         Evidence –based Responsiveness, Refining Custody and Access
                         Recommendations with Research
                         Texas Psychological Association 2015 Annual Convention
                         San Antonio, Texas
                         November 12-13, 2015

3 hours                  Risk Assessment: Conceptual Challenges: Measurement Issues
                         Forensic Group Meeting
                         Dallas, Texas
                         January 13, 2016

6 hours                  What Now? Parenting Plans and Domestic Violence
                         Texas Chapter of Association of Family and Conciliation Courts
                         Austin, Texas
                         January 22, 2016




January 15, 2019                                                                          Page 20
       Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 22 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                          Vita




21 hours                 Trauma Focused Equine Assisted Psychotherapy
                         Texas State Board of Social Workers Examiners
                         Texas State Board of Examiners of Professional Counselors
                         Texas Board of Examiners of Marriage and Family Therapists
                         Liberty, Texas
                         February 5-7, 2016

3 hours                  Same-Sex Marriage: The Law; Next Steps; Implications for MH
                         Testimony
                         Forensic Group Meeting
                         Dallas, Texas
                         March 9, 2016

16.5 hours               Animal-Assisted Therapy to Families in High Conflict
                         Bias in the Family
                         Reassessing Domestic Violence
                         Same-Sex Parents Families
                         Modern Fathering
                         Expert Relationships: Ethics and Choices
                         Adoption and Marriage
                         Unsubstantiated Allegations of Child Sexual Abuse
                         General Acceptance Factor
                         Association of Family and Conciliation Courts
                         Seattle, Washington
                         June 1-3, 2016

4 hours                  Ethics Professional Development and Diversity of Professional
                         Development
                         Collin County Psychological Association
                         Local Area Society of Texas Psychological Association
                         Plano, Texas
                         October 28, 2016

3 hours                  Science, Inferences and Fact: A Fresh View for MH Experts and Lawyers
                         Forensic Group of Dallas
                         Dallas, Texas
                         January 11, 2017

3 hours                  Do You Have a PLAN: A Model for Lawyers and Mental Health Experts
                         Forensic Group Meeting
                         Dallas, Texas
                         May 10, 2017




January 15, 2019                                                                         Page 21
         Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 23 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                              Vita




15 hours                 Parent-Child Contact Problems
                         Theories, Evaluations, and Decisions with Substance Abusing Parents
                         Why Therapists Can’t Do It All
                         Bias in Custody Evaluations
                         Honor Thy Children
                         Assessing Allegations of IPV in Custody Evaluations
                         Association of Family and Conciliation Courts
                         Boston Massachusetts
                         May 31 – June 3, 2017

3 hours                  Neuroscience/Neuroimaging: What It Is; Using It In Court
                         Forensic Group Meeting
                         Dallas, Texas
                         November 8, 2017


6.5 hours                Impact of the 2017 Legislative Session on Mental Health Professions
                         Ask the Attorneys Town Hall
                         Texas State Board of Examiners of Psychologists Update
                         Growing Psychology: Future Opportunities in Forensic Psychology
                         Texas Psychological Association
                         Houston, Texas
                         November 16-18, 2017

3 hours                  Utilizing Assessment Tools for Differential Diagnosis in Children
                         Texas Psychological Association
                         Houston, Texas
                         November 16, 2017

3 hours                  The Psychologist’s Role in Juvenile Waiver to Adult Court Evaluations
                         Texas Psychological Association
                         Houston, Texas
                         November 16, 2017

1 hour                   Effectively Working with Parents as a Pediatric Psychologist
                         Texas Psychological Association
                         Houston, Texas
                         November 16, 2017

1 hour                   The New Frontier of Brain Science in the Treatment of Stress and Trauma
                         Texas Psychological Association
                         Houston, Texas
                         November 17, 2017

January 15, 2019                                                                             Page 22
          Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 24 of 25
Benjamin J. Albritton, Psy.D., ABPP                                                              Vita


2 hours                  Recognizing, Treating, and Preventing Trauma in LGBTQ Youth
                         Texas Psychological Association
                         November 17, 2017

1 hour                   Working with Gender Diverse Adolescents: Addressing Needs of the
                         Client, Family and Beyond
                         Texas Psychological Association
                         November 18, 2017

3 hours                  Social Media in Litigation: Practical Issues and Ethical Concerns
                         Forensic Group Meeting
                         Dallas, Texas
                         September 12, 2018

14.5 hours               We Shall Overcome, but Who is We Exactly?
                         Attitudes and Juvenile Justice
                         Biases and Heuristics in Jury/Judicial Decisions
                         Issues in Interpersonal Violence/Domestic Violence
                         Current Trends in Forensic Practitioners’ Consultation of Social Media
                         as Collateral Data
                         Rapport in Investigations
                         Pitfalls and Potential Opportunities When Interviewing Children in
                                 Forensic and Legal Settings
                         Using Our Research in the Struggle for Racial Justice: Pathways to
                                 Engaged Scholarship
                         Child Eyewitnesses
                         Questioning Children
                         The Ethical Treatment of Juveniles and Solitary Confinement:
                                 The Kalief Browder Story
                         Intrafamilial Abuse and Neglect
                         Consolidated Continuing Education & Professional Training (CONCEPT)
                         Memphis, Tennessee
                         March 8-10, 2018

3 hours                  Psychological Autopsy: What It Is; Its Use In Court
                         Forensic Group Meeting
                         Dallas, Texas
                         September 12, 2018




January 15, 2019                                                                             Page 23
           Case 4:18-cv-05393-DMR Document 47-1 Filed 03/01/19 Page 25 of 25
 Benjamin J. Albritton, Psy.D., ABPP                                                              Vita


13 hours                   Guidelines and Standards and Rules, Oh My! Implications for Parenting,
                                 Policy and Practice
                          AFCC Model Standards of Practice for Child Custody Evaluation
                          Navigating Substance Abuse Allegations in Child Custody Cases
                          Interviewing and Assessing Children in Family Law Matters: Using the
                                  Literature
                          The New Uniform Nonparent Custody and Visitation Act: What Lawyers,
                                  Judges, and Custody Evaluators Need to Know
                          Interviewing Children
                          Association of Family and Conciliation Courts
                          Denver, Colorado
                          November 8-10, 2018

12 hours                  Forensic Interviews of Children and Adolescents
                          How to Communicate to a Modern Jury, the Pitfalls of Being a Psychologist
                                   In Court
                          Persisting in the Face of Poverty (Cultural Diversity)
                          Texas State Board of Examiners of Psychologists Update (Ethics)
                          The Changing Landscape of Competency to Stand Trial Evaluations
                          The Effects of Trauma on Mental and Physical Health in Special
                                   Populations (Cultural Diversity)
                          TPA PAC – Looking Back; Looking Ahead
                          Texas Psychological Association, 2018 Annual Convention
                          Cedar Park, Texas
                          November 16-17, 2018

1 hour                    Ethical Procedures, Pitfalls and Preparation in Responses to Forensic
                                   Issues
                          Christian Association of Psychological Studies
                          Plano, Texas
                          December 7, 2018

3 hours                   Criminal Responsibility: 17 or 18 years old-Legal, Medical, Psychological
                                  Issues
                          Forensic Group of Dallas
                          Dallas, Texas
                          January 9, 2019




  January 15, 2019                                                                         Page 24
